DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments with respect to claims 22-41 have been considered but are moot in view of the new ground(s) of rejection.
Claim Objections
Claims 22, 28, 31 are objected to because of the following informalities:  “the first slice-specific paging group identifier” needs to be changed to a first slice-specific paging group identifier. There is no antecedent basis for “the first slice-specific paging group identifier.” Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 22-31, 33-39 are rejected under 35 U.S.C. 103 as being unpatentable over Ryoo et al. (European Patent Application Number: 3340703) in view of Sim et al. (U.S. Patent Application Number: 2009/0239555).
Consider claim 22; Ryoo discloses an apparatus comprising: 
at least one processor (par. 30, lines 4-8); and 

receive, within a wireless network, an indication that slice-specific grouped paging is supported for at least a first slice-specific paging group (par. 45, lines 1-2), wherein the first user device is a member of the first slice-specific paging group (par. 45, lines 4-5); 
decode a received downlink control information directed to the first slice-specific paging group to obtain scheduling information for a paging message for the first slice- specific paging group [the UE decodes the downlink control information because it receives the paging message (par. 45, lines 1-2; par. 62, line 4 – par. 63, line 2; par. 65, lines 1-2)]; 
receive from a base station based on the scheduling information (par. 62, lines 4-6), the paging message for the first slice-specific paging group (par. 45, lines 1-2; par. 52, lines 7-9); and 
receive data based on the paging message (par. 52, lines 8-9).
Ryoo discloses the claimed invention except explicitly disclosing: wherein the paging message for the first slice-specific paging group is addressed using the first slice-specific paging group identifier.
In an analogous art Sim discloses that it is known in the field of art that the paging message for the first slice-specific paging group is addressed using the first slice-specific paging group identifier (par. 71, lines 1-4; par. 81, lines 1-10; par. 88, lines 4-8).
It is an object of Ryoo’s invention to provide a method and apparatus for transmitting and receiving paging in a wireless communication system that supports a plurality of services. It is an object of Sim’s invention to provide a system and method for broadcasting data and event triggers to multiple remote devices via paging. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ryoo by including a 
Consider claim 23, as applied in claim 22; Ryoo discloses a first slice-specific paging group (par. 45 lines 1-2, 4-7); and the scheduling information for the paging message (par. 62, lines 4-6) for the first slice-specific paging group (par. 45 lines 1-2). Ryoo discloses the claimed invention except: a first slice-specific paging group identifier associated with the first slice-specific paging group.
In an analogous art Sim discloses a first slice-specific paging group identifier associated with the first slice-specific paging group (par. 71, lines 1-4; par. 81, lines 1-10; par. 88, lines 4-8).
It is an object of Ryoo’s invention to provide a method and apparatus for transmitting and receiving paging in a wireless communication system that supports a plurality of services. It is an object of Sim’s invention to provide a system and method for broadcasting data and event triggers to multiple remote devices via paging. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ryoo by including a paging group identifier, as taught by Sim, for the purpose of effectively providing services in a telecommunications network.
Consider claim 24, as applied in claim 22; Ryoo discloses send, to a core network (e.g. MME), a registration request to register with the core network for a plurality of slice identifiers (par. 52, lines 1-5); receive a registration response from the core network (e.g. MME) indicating support for slice- specific grouped paging for at least a first slice identifier associated with the first slice- specific paging group (par. 52, lines 5-9); and wherein the downlink control information includes the scheduling information for the paging message for the first slice-specific paging group (par. 45, lines 1-2; par. 62, lines 4-6). Ryoo discloses the claimed invention except: derive the first slice-specific paging group identifier associated with the first slice- specific paging group based on the first slice identifier; and the first slice-specific paging group identifier associated with the first slice-specific paging group.

It is an object of Ryoo’s invention to provide a method and apparatus for transmitting and receiving paging in a wireless communication system that supports a plurality of services. It is an object of Sim’s invention to provide a system and method for broadcasting data and event triggers to multiple remote devices via paging. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ryoo by including a paging group identifier, as taught by Sim, for the purpose of effectively providing services in a telecommunications network.
Consider claim 25, as applied in claim 22; Ryoo discloses the paging message includes a paging record that identifies the first user device (par. 45, lines 5-6); wherein the reception of data based on the paging message comprises initiate a service request procedure to obtain the data [e.g. activation slice option (par. 45, lines 6-7)] in response to receiving the paging message that identifies the first user device (par. 45, lines 5-6).
Consider claim 26, as applied in claim 22; Ryoo discloses the paging message includes data for member user devices of the first slice-specific paging group including the first user device [e.g. UE ID (par. 45, lines 5-6)]; and wherein the reception of data based on the paging message comprises: receive the data included within the paging message (par. 45, lines 4-7).
Consider claim 27, as applied in claim 22; Ryoo discloses the received downlink control information directed to the first slice-specific paging group further comprises: control information indicating a paging format of the paging message as either: a first paging format in which the paging 
Consider claim 28; Ryoo discloses an apparatus comprising: 
at least one processor (par. 30, lines 4-8); and 
at least one non-transitory memory including computer program code [e.g. memory device (par. 30, lines 4-8)], the at least one memory and the computer program code configured (par. 30, lines 4-8), with the at least one processor (par. 30, lines 4-8), to cause a base station to perform the following: 
transmit, within a wireless network, a downlink control information directed to a first slice-specific paging group (par. 44, line 5 – par. 45, line 2), the downlink control information including scheduling information for a paging message (par. 62, lines 4-6) for the first slice-specific paging group (par. 45, lines 1-2); 
transmit, based on the scheduling information (par. 62, lines 4-6), the paging message for the first slice-specific paging group (par. 44, line 5 – par. 45, line 2); and 
transmit, to at least a first user device that is a member of the first slice-specific paging group (par. 45, lines 4-7), data based on the paging message (par. 45, lines 4-7).
Ryoo discloses the claimed invention except explicitly disclosing: wherein the paging message for the first slice-specific paging group is addressed using the first slice-specific paging group identifier.
In an analogous art Sim discloses that it is known in the field of art that the paging message for the first slice-specific paging group is addressed using the first slice-specific paging group identifier (par. 71, lines 1-4; par. 81, lines 1-10; par. 88, lines 4-8).

Consider claim 29, as applied in claim 28; Ryoo discloses transmit, to a core network (e.g. MME), a setup request including an indication that the base station supports slice-specific grouped paging (par. 52, lines 5-6); and receive, from the core network, a setup response including an indication by the core network of support for slice-specific grouped paging for at least the first slice- specific paging group (par. 44, lines 5-6; par. 45, lines 1-2), wherein at least the first user device is a member of the first slice-specific paging group (par. 45, lines 1-2; par. 52, lines 6-7).
Consider claim 30, as applied in claim 29; Ryoo discloses receive, from the core network (e.g. MME), a core network paging message that includes an identifier associated with the first user device and paging assistance information including a slice identifier associated with a service that triggered a paging procedure (par. 44, lines 5-6; par. 45, lines 1-2, 4-7).
Consider claim 31, as applied in claim 29; Ryoo discloses receive, from the core network (e.g. MME), the setup response including a first slice identifier associated with the first slice-specific paging group to indicate support by the core network for slice-specific grouped paging for at least the first slice-specific paging group (par. 44, lines 5-6; par. 45, lines 1-2, 4-7). Ryoo discloses the claimed invention except: wherein a first slice-specific paging group identifier, associated with the first slice- specific paging group, can be derived based on the first slice identifier; and wherein the downlink control 
In an analogous art Sim discloses wherein a first slice-specific paging group identifier, associated with the first slice- specific paging group (par. 71, lines 1-4; par. 81, lines 1-10; par. 88, lines 4-8), can be derived based on the first slice identifier [the group or class of remote devices have PDIs (par. 81); and wherein the downlink control information comprises: the first slice-specific paging group identifier associated with the first slice-specific paging group (par. 71, lines 1-4; par. 81, lines 1-10; par. 88, lines 4-8).
It is an object of Ryoo’s invention to provide a method and apparatus for transmitting and receiving paging in a wireless communication system that supports a plurality of services. It is an object of Sim’s invention to provide a system and method for broadcasting data and event triggers to multiple remote devices via paging. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ryoo by including a paging group identifier, as taught by Sim, for the purpose of effectively providing services in a telecommunications network.
Consider claim 33, as applied in claim 28; Ryoo discloses the paging message includes a paging record that identifies the first user device (par. 45, lines 5-6); wherein the transmission of data based on the paging message comprises: transmit, in response to a service request procedure initiated by the first user device (par. 52, lines 1-5), data to the first user device (par. 52, lines 7-9).
Consider claim 34, as applied in claim 28; Ryoo discloses the paging message includes data for user devices that are members of the first slice-specific paging group including the first user device (par. 45, lines 1-2, 4-7); and wherein the transmission of data based on the paging message comprises: transmit the data included directly within the paging message (par. 45, lines 4-7).
claim 35, as applied in claim 28; Ryoo discloses the downlink control information directed to the first slice-specific paging group further comprises: control information indicating a paging format of the paging message as either: a first paging format in which the paging message includes identities of one or more user devices, which are members of the first slice-specific paging group (par. 45, lines 1-2), for which data will be transmitted after a service request procedure (par. 45, lines 4-6); or a second paging format in which the paging message directly includes data for user devices that are members of the first slice-specific paging group including the first user device.
Consider claim 36; Ryoo discloses an apparatus comprising: 
at least one processor (par. 30, lines 4-8); and 
at least one non-transitory memory including computer program code [e.g. memory device (par. 30, lines 4-8)], the at least one memory and the computer program code configured (par. 30, lines 4-8), with the at least one processor (par. 30, lines 4-8), to cause a core network entity to perform the following: 
receive, from a base station that is in communication with a first user device, a setup request including an indication that the base station supports slice-specific grouped paging (par. 52, lines 1-5); 
transmit, to the base station, a setup response including an indication by the core network entity of support for slice-specific grouped paging for at least a first slice- specific paging group (par. 52, lines 5-7), wherein the first user device is a member of the first slice-specific paging group (par. 45, lines 1-2; par. 52, lines 7-9).
Ryoo discloses the claimed invention except: determine a first slice-specific paging group identifier associated with a first slice- specific paging group; the first slice-specific paging group associated with the first slice-specific paging group identifier.
In an analogous art Sim discloses determine a first slice-specific paging group identifier associated with a first slice- specific paging group [this is done by programming or associating the 
It is an object of Ryoo’s invention to provide a method and apparatus for transmitting and receiving paging in a wireless communication system that supports a plurality of services. It is an object of Sim’s invention to provide a system and method for broadcasting data and event triggers to multiple remote devices via paging. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ryoo by including a paging group identifier, as taught by Sim, for the purpose of effectively providing services in a telecommunications network.
Consider claim 37, as applied in claim 36; Ryoo discloses transmit, to the base station, a core network paging message that includes an identifier associated with the first user device (par. 44, lines 5-6; par. 45, lines 5-6).
Consider claim 38, as applied in claim 36; Ryoo discloses receive, from the first user device, a registration request [e.g. slicing capability information (par. 52, lines 1-5); and transmit, to the first user device, a registration response including an indication by the core network entity of support for slice-specific grouped paging for at least the first slice-specific paging group (par. 45, lines 1-2; par. 52, lines 5-9).
Consider claim 39, as applied in claim 36; Ryoo discloses the core network paging message further comprises paging assistance information including a slice identifier associated with a service that triggered a paging procedure (par. 44, lines 5-6; par. 45, lines 4-7).

s 32, 40 are rejected under 35 U.S.C. 103 as being unpatentable over Ryoo et al. (European Patent Application Number: 3340703) in view of Sim et al. (U.S. Patent Application Number: 2009/0239555) in view of Chen et al. (U.S. Patent Application Number: 2015/0103768).
Consider claim 32, as applied in claim 28; Ryoo and Sim disclose using paging group slices (Ryoo: par. 45, lines 1-2, 4-7). However, Ryoo and Sim do not disclose: scramble the downlink control information with the first specific paging group identifier; wherein the downlink control information is directed to the first specific paging group using the first specific paging group identifier following the scrambling of the downlink control information with the first specific paging group identifier. 
In an analogous art Chen discloses scramble the downlink control information with the first specific paging group identifier (par. 58, lines 1-13); wherein the downlink control information is directed to the first specific paging group using the first specific paging group identifier following the scrambling of the downlink control information with the first specific paging group identifier (par. 58, lines 1-13, 17-22). 
	It is an object of Ryoo’s invention to provide a method and apparatus for transmitting and receiving paging in a wireless communication system that supports a plurality of services. It is an object of Sim’s invention to provide a system and method for broadcasting data and event triggers to multiple remote devices via paging. It is an object of Chen’s invention to provide a method for downlink paging transmission. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ryoo and Sim by including scrambling downlink control information, as taught by Chen, for the purpose of providing secure communication in a wireless network.
Consider claim 40, as applied in claim 22; Ryoo and Sim disclose using paging group slices (Ryoo: par. 45, lines 1-2, 4-7). However, Ryoo and Sim do not disclose: the first specific paging group identifier is a paging radio network temporary identifier.

It is an object of Ryoo’s invention to provide a method and apparatus for transmitting and receiving paging in a wireless communication system that supports a plurality of services. It is an object of Sim’s invention to provide a system and method for broadcasting data and event triggers to multiple remote devices via paging. It is an object of Chen’s invention to provide a method for downlink paging transmission. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ryoo and Sim by including scrambling downlink control information, as taught by Chen, for the purpose of providing secure communication in a wireless network.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Ryoo et al. (European Patent Application Number: 3340703) in view of Sim et al. (U.S. Patent Application Number: 2009/0239555) in view of Iwai et al. (U.S. Patent Application Number: 2014/0153530).
Consider claim 41, as applied in claim 37; Ryoo and Sim disclose the claimed invention except: the identifier associated with the first user device is a temporary mobile subscriber identifier.
In an analogous art Iwai discloses the identifier associated with the first user device is a temporary mobile subscriber identifier (par. 60, lines 2-11).
It is an object of Ryoo’s invention to provide a method and apparatus for transmitting and receiving paging in a wireless communication system that supports a plurality of services. It is an object of Sim’s invention to provide a system and method for broadcasting data and event triggers to multiple remote devices via paging. It is an object of Iwai’s invention to provide paging of a mobile station in a multiple access wireless communication system. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE 
 
MONTHS from the mailing date of this action.  In the event a first reply is filed within 
 
TWO MONTHS of the mailing date of this final action and the advisory action is not 
 
mailed until after the end of the THREE-MONTH shortened statutory period, then the 
 
shortened statutory period will expire on the date the advisory action is mailed, and any 
 
extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Thursday from 7:30am to 5:00pm and Friday 7:30am to 4:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
Primary Examiner, Art Unit 2646